DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  On page 4, in paragraph 0020, line 4, the term “second” should be changed to --first--.  
Appropriate correction is required.

Claim Objections
Claims 1, 8, 9, 13, 14, 16, 17, 19-22, 33, 37, 41 and 42 are objected to because of the following informalities:  
1)	In claim 1, line 5:  The phrase --a main controller electrically coupled to the user interface-- should be inserted after “interface,” (in order to provide proper antecedent basis for the limitation of “the main controller” as recited in dependent claims 2 and 9-11; please also refer to page 13, paragraph 0064 of the specification).
2)	In claim 8, lines 7 & 10:  The phrase --at least one-- should be inserted before the term “therapy”.

3)	In claim 9, line 3:  The term “on” should be changed to --one--.
4)	In claim 13, line 3; claim 17, line 3 and in claim 19, line 3:  The term “patient” should be changed to --occupant-- (Please refer to claim 8, line 3.).
5)	In claim 14, line 8:  The term “second” should be changed to --first--.
6)	In claim 16, line 3 and in claim 41, line 3:  The term --the-- should be inserted after the term “from”.
7)	In claim 20, line 5 and in claim 42, line 3:  The first instance of the term “the” should be changed to --a--.
8)	In the last line of claim 21:  The phrase --when the pneumatic therapy device is not in use-- should be inserted after the term “device”.	
9)	In claim 22, line 2:  The phrase “wherein the patient support apparatus” should be deleted.
10)	In claim 33, line 1 and in claim 37, line 1:  The phrase “a conduit supported on” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 


prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-14, 21, 26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2015/0135436 to Stryker et al.  With respect to claim 1, Stryker et al. ‘436 shows the claimed limitations of a therapy system comprising a patient support apparatus (10), the patient support apparatus including a frame (16, 22) and a patient support surface (14, 23) supported on the frame (as shown in Figures 1 & 2 and as described on page 5, in paragraphs 0090, 0092 & 0093), a user interface and a main controller (80) electrically coupled to the user interface (as shown in Figure 8B and as described on page 8, in paragraphs 0112-0114 and on page 9, in paragraphs 0116 & 0118), an air system supported on the frame (16, 22), the air system including a source of pressurized air (34), an outlet coupled to the source of pressurized air, and an air system controller (32) in communication with the user interface, the source of pressurized air (34), and the outlet, the air system controller including a processor and a memory device (as shown in Figures 3-7 & 8A and as described on page 6, in paragraphs 0096-0100; page 7, paragraph 0105; page 8, paragraphs 0111-0113 and on page 14, in paragraph 0175), a pneumatic therapy device (100, 130), a port (28a-28d) removeably 

pneumatically coupling the pneumatic therapy device and the outlet, and a storage structure (110) for storing a portion of the pneumatic therapy device (100, 130) when the pneumatic 
therapy device is not in use (as shown in Figures 1-5, 8A, 10, 11 & 13 and as described on page 6, in paragraphs 0094-0100; page 9, paragraphs 0122 & 0124 and on page 10, in paragraph 0127), wherein the memory device includes instructions, that, when executed by the processor, causes the air system controller (32) to detect a connection of the pneumatic therapy device (100, 130) to the outlet and communicates a signal to the user interface to allow a user to control operation of the pneumatic therapy device from the user interface (also as described on page 8, in paragraphs 0111-0113 and on page 14, in paragraph 0171).
With respect to claims 2-4, the reference further discloses conditions wherein the air system controller (32) detects a removal of the pneumatic therapy device (100, 130) from the outlet and signals the main controller (80) to update the user interface to reflect removal of the pneumatic therapy device (100, 130) (as described on page 14, in paragraph 0176); wherein the pneumatic therapy device draws power from a power supply of the patient support apparatus (10) to operate the pneumatic therapy device and the air system, the air system simultaneously provides pressurized air to both the patient support apparatus and the pneumatic therapy device (100, 130) (as described on page 7, in paragraph 0105); and wherein the air system controller (32) controls the flowrate of the pressurized air between the source of pressurized air (34), the patient support apparatus (10), and the pneumatic therapy device (100, 130) (as described on page 6, in paragraphs 0098 & 0099).


With respect to claims 5, 6 and 8, the reference also discloses wherein the air system further includes a valve (46, 50) coupled to the outlet and removeably coupleable to the pneumatic therapy device (100, 130), the valve controls the flowrate of the pressurized air between the air system and the pneumatic therapy device (100, 130) (as shown in Figure 8A and as described on page 6, in paragraphs 0099 & 0100); wherein the port (28a-28d) is independent of both the pneumatic therapy device (100, 130) and the outlet, the port engageable with a first pneumatic therapy device coupled to a first patient support apparatus, disengageable from the first pneumatic therapy device, and engageable with a second pneumatic therapy device coupled to a second patient support apparatus (as shown in Figures 17, 23 & 24 and as described on page 10, in paragraph 0131 and on page 11, in paragraphs 0136 & 0137); and the pneumatic therapy device (100, 130) further comprising at least one therapy sleeve operable to engage an occupant, and at least one hose (30a) having a first end, and a second end spaced apart from the first end, wherein the at least one hose is removeably coupled to the at least one therapy sleeve at the first end of the at least one hose (30a) and to the port (28a-28d) at the second end of the at least one hose, the at least one hose further directing a pressurized airstream from the air system to the at least one therapy sleeve (as shown in Figures 3-5, 10 & 13 and as described on page 6, in paragraphs 0096 & 0097; page 9, paragraphs 0122 & 0123 and on page 10, in paragraph 0127).
With respect to claims 9-12, the reference further discloses conditions wherein the port (28a-28d) detects the removal of the at least one therapy sleeve (100, 130) from the port and communicates a signal of the removal of the at least one therapy sleeve to the main controller (80) of the patient support apparatus (10), the main controller receives the signal and terminates operation of the therapy system (as described on page 14, in paragraph 0176); wherein the port (28a-28d) detects the coupling of the at least one hose (30a) from the port and communicates a signal of the coupling to the main controller (80) of the patient support apparatus (10), the main controller receives the signal and commences operation of the therapy system (as described on page 8, in paragraph 0111 and on page 14, in paragraph 0171); wherein the main controller (80) is operable to automatically commence therapy upon receiving the signal of the coupling of the at least one hose (30a) to the port (28a-28d) (also as described on page 7, in paragraph 0107 and on page 8, in paragraph 0112); and wherein the patient support surface (14, 23) is formed to integrally include the at least one therapy sleeve (100, 130) therein (as described on page 9, in paragraph 0124 and on page 10, in paragraphs 0124 & 0127).
With respect to claims 13 and 14, the reference also discloses wherein the patient support surface (14, 23) is formed to integrally include a pocket (110), the pocket formed to house the pneumatic therapy device (100, 130) and be accessed by a caregiver while the occupant is located on the patient support apparatus (10) (as shown in Figure 11 and as described on page 9, in paragraph 0124 and on page 10, in paragraph 0127); wherein the patient support surface (14, 23) is formed to include a head end, a foot end spaced apart from the head end, a first edge extending perpendicular to and from the head end to the foot end, a second edge extending perpendicular to and from the head end to the foot end and spaced apart from the first edge such that a body section is positioned therebetween, and the body section extending longitudinally between the head end and the foot end and laterally between the second edge and the first edge, wherein the frame includes a footboard positioned at the foot end of the patient support surface and extending between the second edge and the first edge of the patient support surface, the footboard formed to house the air system therein (as shown in Figures 1 & 2 and as described on page 8, in paragraphs 0112 & 0113). 
With respect to claims 21, 26 and 31, the reference further discloses the use of a therapy system comprises a patient support apparatus (10) including an integrated air system and a user interface (as shown in Figures 1-5 & 8B and as described on page 5, in paragraph 0090; page 6, paragraphs 0094 & 0096; page 8, paragraphs 0112-0114 and on page 9, in paragraphs 0116 & 0118), the patient support apparatus (10) including an air distribution system (30) operable to direct air from the air system to a pneumatic therapy device (100, 130), and the user interface operable to provide a graphical user interface for a caregiver to control the operation of the integrated air system to vary the operation of the pneumatic therapy device (100, 130) (as shown in Figures 3-5, 10 & 13 and as described on page 6, in paragraph 0096; page 8, paragraph 0113; page 9, paragraph 0122 & 0123 and on page 10, in paragraph 0127), the patient support apparatus is adapted to store the pneumatic therapy device (100, 130) when the pneumatic therapy device is not in use, wherein the patient support apparatus (10) includes a storage drawer (110) coupled to a frame assembly (16, 22) of the patient support apparatus (as shown in Figure 11 and as described on page 9, in paragraph 0124 and on page 10, in paragraphs 0124 & 0127); and wherein the patient support apparatus (10) includes a footboard with a storage space for storing pneumatic therapy devices in the storage space in the footboard (also as described on pages 9 & 10, in paragraph 0124).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stryker et al. ‘436 in view of U.S. Pat. App. Pub. No. 2014/0031730 to Hornbach et al.  Stryker et al. ‘436 does not specifically disclose a condition wherein the pneumatic therapy device (100, 130) is a sequential compression device (SCD) assembly.  Hornbach et al. ‘730 provides the basic teaching of a therapy system comprising a patient support apparatus (10), an air system (22, 24, 26), and a 
pneumatic therapy device (20) coupled to the air system, wherein the pneumatic therapy device is a sequential compression device (SCD) assembly (see Figures 1, 3, 4 & 6; page 2, paragraphs 0024-0027; page 3, paragraphs 0034 & 0035; and page 4, paragraph 0041).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the therapy system of Stryker et al. ‘436 with a pneumatic therapy device which is a sequential compression device (SCD) assembly, since the use of a SCD assembly which is operably coupled to a patient support apparatus in order to provide a specific patient therapy protocol is well known in the art as taught by Hornbach et al. ‘730. 

Claims 15, 18, 19, 32, 33, 36, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker et al. ‘436 in view of U.S. Pat. App. Pub. No. 2008/0263771 to Hakamiun et al.  With respect to claims 15 and 40, Stryker et al. ‘436 does not specifically disclose conditions wherein the footboard is formed to have a plurality of ports with an at least one of the plurality of ports positioned at the second edge and an at least one of the plurality of ports positioned at the first edge, the plurality of ports extending away from the patient support surface (14, 23) and couples to the at least one therapy sleeve.  Hakamiun et al. ‘771 

provides the basic teaching of a patient support apparatus (20) comprising a footboard (500) comprising a plurality of ports positioned at opposite sides of the footboard (see Figures 1 & 10; page 5, paragraph 0065 and page 10, paragraphs 0113 & 0116-0118).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the therapy system of Stryker et al. ‘436 with a footboard which is formed to have a plurality of ports with an at least one of the plurality of ports positioned at the second edge and an at least one of the plurality of ports positioned at the first edge, the plurality of ports extending away from the patient support surface and couples to the at least one therapy sleeve, in order to provide an alternative fluid port arrangement for a patient support apparatus which is well known in the art as taught by Hakamiun et al. ‘771.
	With respect to claims 18 and 19, Stryker et al. ‘436 further teaches conditions wherein the therapy system is operable with a single hose (30a) coupled to a single port (28a-28d), a plurality of hoses coupled to a plurality of ports simultaneously, and a plurality of hoses coupled to a plurality of ports selectively, and wherein the plurality of hoses (30a) include an alternative therapy device operable to cooperate with the pneumatic therapy device to treat the occupant supported on the patient support apparatus (10) (as shown in Figures 3-5, 17 & 24 and as described on page 6, in paragraphs 0096 & 0097; page 10, paragraph 0131 and on page 11, in paragraph 0136).
	With respect to claims 32, 33, 36 and 37, Hakamiun et al. ‘771 further teaches conditions wherein the footboard (400) includes a conduit retractor mechanism (450) adapted to permit extension of a conduit (58a) from within the footboard, and wherein the conduit 

retractor mechanism (450) supports a conduit that includes a first end (60a) coupleable to an outlet of an air distribution system and a second end (61a) coupleable to a sleeve of a pneumatic therapy device, while the conduit (58a) is supported on the conduit retractor mechanism (450) (see Figure 9; page 9, paragraphs 0103-0110 and page 10, paragraphs 0110 & 0111).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the therapy system of Stryker et al. ‘436 with a footboard which 
includes a conduit retractor mechanism adapted to permit extension of a conduit from within the footboard, and wherein the conduit retractor mechanism supports a conduit that includes a first end coupleable to an outlet of the air distribution system and a second end coupleable to a sleeve of the pneumatic therapy device, while the conduit is supported on the conduit retractor mechanism, in order to provide an alternative conduit support assembly for a patient support apparatus which is also well known in the art as taught by Hakamiun et al. ‘771.

Claims 16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker et al. ‘436.  Stryker et al. ‘436 discloses the use of a battery (942) to provide power to the therapy system independent of the power from the patient support apparatus (10) and to the therapy system when the patient support apparatus is in a relined position, a seated position, or any position therebetween (as shown in Figures 33 & 34 and as described on page 13, in paragraphs 0158-0160 & 0162); however, Stryker et al. ‘436 does not specifically disclose a condition wherein the battery (942) is included in the footboard.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the therapy system of Stryker et al. ‘436 with a battery which is included in the footboard, since repositioning the 

battery such that it were located on or in other areas of the patient support apparatus would have been generally recognized as being within the level of ordinary skill in the art.

Claims 17, 20 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker et al. ‘436 in view of U.S. Pat. App. Pub. No. 2003/0061664 to Salvatini et al.  With respect to claims 17 and 42, Stryker et al. ‘436 does not specifically disclose a condition wherein the footboard is removeable from the patient support apparatus (10) without disrupting the therapy provided to the occupant or patient located in the patient support apparatus.  Salvatini et al. ‘664 provides the basic teaching of a patient support apparatus (10) provided with a removable footboard (30) (see Figures 1, 4, 5 & 7; page 2, paragraph 0041 and page 3, paragraphs 0064-0066).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the therapy system of Stryker et al. ‘436 with a footboard which is removeable from the patient support apparatus without disrupting the therapy provided to the occupant or patient located in the patient support apparatus, since the use of a patient support apparatus comprising a removable headboard is well known in the art as taught by Salvatini et al. ‘664.
With respect to claim 20, Salvatini et al. ‘664 further teaches the use of a footboard (30) is formed to include a storage space (128, 322) therein to house a pneumatic therapy device, and an access panel (320) moveable between an open position in which the pneumatic therapy device is accessible by a caregiver and a closed position in which the pneumatic therapy device is blocked from view and inaccessible by the caregiver (see Figures 5 & 8 and page 8, paragraphs 0113 & 0114).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the therapy device of Stryker et al. ‘436 with a footboard which is formed to include a storage space therein to house the pneumatic therapy device, and an access panel moveable between an open position in which the pneumatic therapy device is accessible by a caregiver and a closed position in which the pneumatic therapy device is blocked from view and inaccessible by the caregiver, in order to provide an alternative storage compartment configuration which is also well known in the art as taught by Salvatini et al. ‘664.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker et al. ‘436 in view of U.S. Pat. App. Pub. No. 2003/0066135 to Owens, Jr.  Stryker et al. ‘436 is considered to disclose all of the limitations as recited in claims 22-25 except for a storage section adapted to store the pneumatic therapy device (100, 130) within the body of the mattress (23) when the pneumatic therapy device is not in use, and wherein the mattress includes a storage pocket formed on an edge of the mattress.  Owens, Jr. ‘135 provides the basic teaching of a mattress (80, 100) provided with a storage section or pocket (82, 102) disposed therein, and wherein the storage section or pocket is formed on an edge of the mattress (see Figures 4 & 5; page 3, paragraphs 0019 & 0020 and page 4, paragraph 0020).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the therapy system of Stryker et al. ‘436 with a storage section adapted to store the pneumatic therapy device within the body of the mattress when the pneumatic therapy device is not in use, and wherein the mattress includes a storage pocket formed on an edge of the mattress, in order to provide a simple and alternative storage compartment configuration which is well known in the art as taught by Owens, Jr. ‘135.


Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Stryker et al. ‘436 in view of U.S. Pat. No. 4,259,755 to Hollander.  Stryker et al. ‘436 does not specifically disclose conditions wherein the storage drawer (110) is movable to extend either from a longitudinal end of the frame assembly (16, 22) or from a lateral side of the frame assembly, and wherein the storage drawer (110) further comprises a lid.  Hollander provides the basic teaching of a patient support apparatus (10) comprising a plurality of storage drawers (12) which are either movable to extend from a longitudinal end of the patient support apparatus and from a lateral side of the patient support apparatus, and wherein each of the storage drawers (12) further comprises a lid (18) (see Figure 1 and column 3, lines 29-48).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the therapy system of Stryker et al. ‘436 with a storage drawer which is movable to extend either from a longitudinal end of the frame assembly or from a lateral side of the frame assembly, and wherein the storage drawer further comprises a lid, in order to provide an alternative storage compartment configuration which has long been known in the art as taught by Hollander.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Stryker et al. ‘436 in view of U.S. Pat. No. 5,094,418 to McBarnes, Jr. et al.  Stryker et al. ‘436 does not specifically disclose a condition wherein the patient support apparatus (10) includes a conduit storage device that is configured as an IV pole positioned on a frame assembly (16, 22) of the patient support apparatus, the conduit storage device including a retention extension for securing 


conduits stored on the conduit storage device.  McBarnes, Jr. et al. provide the basic teaching of a patient support apparatus (10) comprising a conduit storage device (17) that is configured as an IV pole positioned on a frame assembly (11-13) of the patient support apparatus, the conduit storage device (17) including a retention extension (38, 39) for securing conduits stored on the conduit storage device (see Figure 1; column 2, lines 51-68 and column 3, lines 1-22).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the therapy system of Stryker et al. ‘436 with a conduit storage device that is configured as an IV pole positioned on a frame assembly of the patient support apparatus, the conduit storage device including a retention extension for securing conduits stored on the conduit storage device, in order to provide an alternative conduit storage arrangement which has long been known in the art as taught by McBarnes, Jr. et al.


Allowable Subject Matter
Claims 34, 35, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious before the effective filing date of the claimed invention to modify the therapy system of Stryker et al. ‘436 as modified by Hakamiun et al. ‘771 to include the use of a conduit retraction system comprising the additional structure a 


ratchet assembly, and further wherein the conduit retraction mechanism is spring-loaded, as specifically recited in claims 34, 35, 38 and 39.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Brzenchek et al. ‘920, Franklin et al. ‘129, Brosnan et al. ‘984, Brzenchek et al. ‘925, Brzenchek et al. ‘158, Perry et al. ‘323, Brzenchek et al. ‘131, Hornbach et al. ‘454, Brosnan et al. ‘838, Stryker et al. ‘759, Perry et al. ‘036, Perry et al. ‘369, Richards et al. ‘279, Richards et al. ‘957, Richards et al. ‘281, Hakamiun et al. ‘142, Hakamiun et al. ‘976, Perry et al. ‘679, Richards et al. ‘470, Salvatini et al. ‘796, Owens, Jr. ‘432, Vrzalik et al. ‘111, Bock et al. ‘359, Kodet ‘872, Franklin et al. ‘857, Gillis et al. ‘911 B1, Gillis et al. ‘911 A1 and Biondo et al. ‘463.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT G SANTOS/Primary Examiner, Art Unit 3673